 SUFFOLK MACK, INC.SuffolkMack,Inc.andLocal 553, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaLocal 259, International Union,United Automobile,Aerospace and Agricultural Implement Workersof America(SuffolkMack,Inc.)andLocal 553,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases29-CA-1605,29-CA-1633,and29-CB-61'7Jane 16, 1970DECISION AND ORDERBy MembersMCCULLOCH,BROWN,AND JENKINSOn November 25, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that theRespondents had not engaged in certain other un-fair labor practices alleged in the complaint andrecommended that these allegations be dismissed.Thereafter, the General Counsel, the RespondentEmployer, and the Respondent Union filed excep-tions to the Trial Examiner's Decision and support-ing briefs, and the General Counsel filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the'As the recordand briefs adequately present the issues and the positionsof the parties,RespondentEmployer'srequest for oral argumentis herebydenied In addition,RespondentEmployer's alternative request to reopenthe recordand receivefurther evidence beforea memberof theBoard, orother Board agent or agency is hereby deniedIIThe Trial Examiner inadvertently referredto Local 553,where it isclear that he meant Local 259, in thefirstsentenceof theeighth paragraphin section 111,C, in the first and second sentences of the ninth paragraph insection III,C, and in the firstsentenceof thesecond paragraph in section IVof hisDecision,and in sectionA, 2(f) and sectionB,2 (b) of his Recom-mended OrderIn addition,the Trial Examiner,in the first sentence of thesecond paragraph in sectionIV of hisDecision and in sectionA,1 (c) of hisRecommended Order,referred to the dateof thecontract that RespondentEmployer signed with RespondentUnion as April 17, 1969, when the cor-rect date is February17, 1969 The TrialExaminer, in his first Conclusionof Law, also incorrectly referred to thedate that RespondentEmployerrecognized RespondentUnion asbeing February5, 1967, whenthe correct433TrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this proceeding,'and hereby adopts the findings 2 conclusions,' andrecommendations of the Trial Examiner with thefollowing additionWe agree with the Trial Examiner that Respon-dent Employer violated Section 8(a)(5) of the Actwhen, as a successor to Liquiservice, it refused tobargain with Local 553, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Hel-pers of America.4 The record shows that for aperiod of 15 years the truck mechanics have beenbargained for separately.A 1966 supplementalagreement applicable only to the truck mechanicswas made a part of an agreement that Local 553and Liquiservice had covering the petroleum truck-drivers.We construe this supplemental agreementasaccomplishing nothingmore than providingpossibly for joint bargaining thereafter.We there-fore conclude that the truck mechanics constituteda separate appropriate unit and that in the circum-stances of the case Respondent Employer became asuccessor in interest to their former employer.Furthermore, it is conceded by Respondent Em-ployer that, at the time of its acquisition ofLiquiservice, it knew that the truck mechanics wererepresented by Local 553, and it is not disputedthat it knew that all of the truck mechanics weremembers of Local 553. Shortly after the acquisi-tion,Local 553 demanded that Respondent Em-ployer bargain with it as the representative of thesemechanics. In addition, there is no question that, inthe course of events which followed this demand,the mechanics expressed a desire to retain member-ship in Local 553 because of pension benefitswhich had accrued to them over the years; thatRespondentEmployerunequivocally informedthem that it would not have anything to do withLocal 553; and that both Respondent Employerand Respondent Union coerced the mechanics intosigning authorization cards on behalf of Respon-dent Union by threats that otherwise they would bereplaced, thus effectively destroying Local 553'sdateis February 4, 1969 The TrialExaminer,in section II1,B of his Deci-sion, stated that Peter Gillespie testified that he had engaged in negotia-tionswith Frank Clarke forthe purchaseof the 1575 PatchogueRoad pro-perty fromsometime in June 1968, when the recordshowsthat the discus-sions did not begin until September1968 Finally, the TrialExaminer inad-vertently omittedthe word"not" after theword "complaint"in the lastsentence of his RecommendedOrder We herebycorrect these errors' The TrialExaminer inadvertently failed to make aformal conclusion oflaw that RespondentEmployerwarned its employees thatitwould notrecognize and bargainwith Local 553, andwarned anddirected them torefrain from remaining members ofLocal 553 in violation of Section8(a)(1) of theAct The TrialExamineralso inadvertently failedto make aformalconclusionof lawthat RespondentUnionthreatenedto cause thedischargeof employees if theydid notjoin Respondent Unionin violationof Section8(b)(I)(A) and (2) of the Act We hereby correct these omis-sions andhave modifiedthe RecommendedOrder accordingly'Hereinafter calledLocal 553183 NLRB No. 55 434DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus as majority representative of the mechanics.In light of the foregoing, we find that, even in theabsence of an 8(a)(5) violation, a bargaining orderwould nevertheless be required to remedy the8(a)(1) violations committed by Respondent Em-ployer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondent, Suf-folkMack, Inc., Port Jefferson Station, New York,its officers,agents,successors,and assigns,and theRespondent,Local 259, InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers of America, New York Cityand Long Island, New York, its officers,agents,and representatives, shall take the action set forthin the Trial Examiner's Recommended Order, asso modified:1.Add the following as paragraphs A, 1 (e) and(f), and renumber paragraph A, 1 (e) as paragraphAl-1(0.-"(e)arning its employees that it would notrecognize and bargain with Local 553."(f)Warning and directing its employees torefrain from remaining members of Local 553."2.Add the following as paragraph B, 1 (d) andrenumber paragraph B, 1 (d) as paragraphB, I (e):"(d) Threatening to cause the discharge of em-ployees if they did not join Local 259."3.Add the following after the last paragraph inAppendix A:WE WILL NOT warn our employees that wewould not recognize and bargain with Local553.WE WILL NOT warn and direct our employeesto refrain from remaining members of Local553.4.Add the following after the last paragraph inAppendix B:WE WILL NOT threaten to cause thedischarge of employees if they do not joinLocal 259.MEMBER JENKINS, concurring in part, dissenting inpart:Iconcur in the findings herein in that Respon-dent Employer violated Section 8(a)(1), (2), and(3) of the Act and that Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act. I do notagreewith the majority's conclusion that theRespondent Employer was a successor to Liquiser-vice and as such violated Section 8(a)(5) in itsrefusal to bargain with the Charging Party.Liquiservice, prior to Gillespie's acquisition of itstools, equipment, and assets, was engaged in thesale and distribution of petroleum products. In con-nection with such enterprise it maintained its ownrepair shop for the servicing of its delivery trucksand those of its petroleum customers. Prior to thefinalacquisitionof its properties by Gillespie,Liquiservice notified all of its customers that it wasdiscontinuing all operations.While it is true thatGillespie, through one of his solely owned enter-prises, shortly after acquisition of Liquiservice'sphysical assets reopened the repair shop, such shopbecame the part of a totally different enterprise.Gillespie is engaged in the sale and servicing ofMack trucks through another one of his solelyowned enterprises known as Minneola Mack. Thereopened repair shop was operated for the purposeof servicing and repairing trucks for customers ofMinneola Mack. Under these circumstances, I can-not agree that there existed that degree of continui-ty in the employing enterprise, Suffolk Mack, thatwould establish a successor-employer relationship.5Iwould dismiss the 8(a)(5) allegation of the com-plaint.' Travelodge Corporation,182 NLRB370,Thomas Cadillac, Inc,170NLRB 884 (for reasons noted in my concurring opinion),Chemrock Cor-poration,151 NLRB 1074, 1085 (for reasons noted in my dissent)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a chargein Case 29-CA-1605 filed March 17, 1969, and achargeandanamendedchargeinCase29-CA-1633 filed April 16 and June 16, 1969, byLocal 553, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein Local 553, against Suffolk Mack, Inc.,herein Suffolk Mack, the General Counsel issued acomplaint alleging Suffolk Mack violated Section8(a)(1), (2), (3), and (5) of the Act.Upon a charge and amended charge in Case29-CB-617 filed April 16 and June 16, 1969, byLocal 553 against Local 259, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, herein Local 259,theGeneral Counsel issued a complaint allegingLocal 259 violated Section 8(b)(1)(A) and (2) ofthe Act. Said cases were consolidated by order ofthe General Counsel dated June 27, 1969.This proceeding, with all parties represented, washeard by me at Brooklyn, New York, on September10, 11, and 12, 1969. At the conclusion of the SUFFOLK MACK, INC.hearing the parties were given leave to file briefsand briefs were received on October 30, 1969.Upon the entire record in this case, and from myobservation of the witnesses while testifying, I makethe following:FINDINGSAND CONCLUSIONS1.THE COMPANIES INVOLVEDFrank Clarke, d/b/a Petroservice, was an in-dividuallyowned business located at 1575PatchogueRoad, Port Jefferson Station, LongIsland,New York, where it was engaged in thepetroleum transportation business for some 30years.At a time not fixed it gradually became en-gaged in repair work on heavy transportationequipment such as trucks, trailers, and tractors.Liquiservice, Inc., was formed in June 1968 byClarke to take over the business of Petroserviceand it purchased the physical assets, exclusive ofland and buildings, of Petroservice. Liquiservicecontinued both the transportation business and therepair business at the same location at Port Jeffer-son Station.'Suffolk Mack is a New York corporation ownedand operated by Peter Gillespie which, throughBulldog Enterprise, Inc., another Gillespie corpora-tion,purchased the assets of Liquiservice atPatchogue Road, Port Jefferson Station, where itcontinued to operate a repair service. According tothe stipulationof the parties, SuffolkMackpurchased tools, equipment, and supplies valued inexcess of $50,000 during a representative year fromMinneola Mack Distributors, Inc., herein MinneolaMack, a Gillespie corporation engaged in the saleand repair of Mack trucks at Hicksville, New York.Itwas stipulated that the parts and equipmentpurchased by Suffolk Mack from Minneola Mackwere shipped directly to Minneola Mack frompoints outside the State of New York.I find that Suffolk Mack is engaged in commercewithin the meaning of the Act.II.THE LABORORGANIZATIONS INVOLVEDLocal 553 and Local 259 arelabor organizationswithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The IssueThe chiefissue presentediswhether Local 553or Local 259 was the lawfulbargainingagent of themechanicsemployed by Liquiservice and hired by'The names Petroservice and Liquiservice were used interchangeably inthe testimony and are so used here'There hadbeen contracts in effect between the parties from November1960 Local 259 had been certifiedby theBoard as exclusive bargainingagent for Minneola Mack's shop employees following an election held Sep-435Suffolk Mack after its acquisition of the business.The otherissues willpivot on the determination ofthis issue.B.BackgroundThe six mechanics, and the entire dispute centerson six (or five) mechanics, employed by Petroser-vice and later by Liquiservice were covered by acollective-bargaining contract between Petroserviceand Local 553 which expired January 31, 1969.(G.C.Exh. 7-a and 7-b.) General Counsel's Exhibit7-a is an area agreement covering Petroservice fueloil chauffeurs. Exhibit 7-b is a supplemental agree-ment covering Petroservice's truck mechanics.The unit description in Exhibit 7-b reads:1.This SUPPLEMENTAL AGREEMENT isapplicable to TRUCK MECHANICS and ishereby made a part of the Agreement betweenthe Union and the Employer covering Fuel OilChauffeurs.The employees at Minneola Mack were coveredby a collective-bargaining agreement betweenLocal 259 and Minneola Mack, dated December26, 1968, and expiring February 16, 1970.2 (Resp.Union Exh. 4.) This contract contains the followingprovision, "Article II, Coverage":Section 1. The Employer recognizes the Unionas the sole and exclusive bargaining agent forall service and parts employees in its servicestationslocated at 880 South Oyster Bay Road,Hicksville,New York, except office em-ployees,salesmen,executives,departmentheads, foremen and all other supervisory em-ployeeswithauthority to hire, promote,discharge,disciplineorotherwiseeffectchanges in the status of employees or effective-ly to recommend such action.Both contracts contained union-security clauses.Peter Gillespie testified, credibly, that he had en-gaged in negotiationswith Frank Clarke for thepurchase of the 1575 Patchogue Road propertyfromsome timeinJune 1968. He knew thatPetroservice had a contract with Local 553 expiringJanuary 31, 1969.3By various transactions title to all of Liquiser-vice's property and assets were sold to Bulldog En-terprises, Inc., a corporation controlled by Gil-lespie.(G.C. Exh. 2, 3, 4, and 5.) The businessoperated by Liquiservice was sold by Bulldog toSuffolk Mack and the rolling stock was sold by Suf-folkMack to Minneola Mack. Suffolk Mack,although there is some dispute as to this, continuedto operate only the repair business purchase fromBulldog. Gillespie testified that the incorporation ofSuffolk Mack was not formally completed untiltember 21, 19603Acquisition of the assets of Petroservice by Liquiservice,Inc , did notaffect the contractual relationship between Clarke d/b/a Petroservice andClarke as owner of Liquiservicewith Local 553427-258 O-LT - 74 - 29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 20 but that it commenced operations at1575 Patchogue Road on February 10, 1969.In any event on January 22, 1969, Clarke sent tothe customers of Liquiservice the following letter(G.C. Exh. 6):DearThis will advise you that effective January31, 1969 I am ceasing all operations. I amselling all the assets of my business and will nolonger operate as Petroservice.In view of the fact that I have been servingyour needs for some years, I feel that I shouldadvise you in advance of the foregoing.You may be interested to know that the peo-plewho have bought my property intend tooperate a truck repair service, and you may beinterested in continuing to have them serveyour needs. It is contemplated that the newpeoplewillbe in operation approximatelyFebruary 10, 1969.Iwish to thank you for the relationship wehave had over the years and for the opportuni-ty to serve you.Very truly yours,It is to be noted that this letter refers to a con-tinuanceof the truckrepair service only.C.Coercionof SuffolkMack EmployeesFrank J.Wenner testified that he had been em-ployed by Petroservice for approximately 22 yearsas a truck mechanic and that he was presently em-ployed by Suffolk Mack at the same location in thesame capacity.While the record shows that he leftthe employment of Petroservice on January 1,1969, I believe the correct date to be January 31,1969. In any event a notice was posted by Clarkestating that he was going out of business on January31. The notice was posted about 1 week before thatdate and a few days later Vic Chicola,servicemanager of Minneola Mack,interviewed all of themechanics previously employed by Petroservice todiscover whether they wished to continue their em-ployment with Suffolk Mack.Wenner was told thefollowing day that his employment would be con-tinued'On or about January 31 Chicola met with thePetroservice mechanics and told them there wouldbe a 1-week interval before they would go to workand that Bill Slater would be their foreman. (Theemployees started to work February 10.) Chicolaalso told them that they would have to join Local259 and that he would not have anything to do withNot only Wenner but five of the six mechanics employed by Petroser-vice (Liquiservice) were retained by Suffolk Mack, including Bill Slater,Local 553. None of the Petroservice employeesmade any response to this condition.Fred Velez, a delegate for Local 259, explainedthe contract to the five mechanics at a meeting heldataPort Jefferson restaurant on February 3.(Slater was not present at this meeting.) Wennerdid not testify to any coercive statements made byVelez at this meeting. On cross-examination, how-ever,Wenner testified that Velez told them Local259 had a contract with Minneola Mack whichstated "they would represent any new shops whichwere opened."John Blasko testified that he had been employedas a mechanic by Petroservice for 24 or 25 yearsand that he was a member of Local 553 while soemployed as were all mechanics. On or aboutJanuary 31, Clarke told them at a meeting attendedby Slater and Chicola that he was getting rid of theplace.Chicola told them Minneola Mack wouldhire five of the six mechanics and interviewed themindividually. The next day he notified five of themthey would be hired.5Later Chicola and the mechanics had a meetingand Chicola told them, they would have a differentunion,Local 259, and that he would send adelegate out-but that Local 259 was the onlyunionMinneola Mack had. The mechanics laterhad a meeting with Velez at the Pelican Restaurant.On cross-examination Blasko testified that themechanics were told they had to ratify the contractwith Local 259 or be out of a job. This was at ameeting conducted by Chicola in the back of theshop, the date unfixed. Chicola told them if theydid not ratify, employees from Minneola Mackwould be employed at Suffolk Mack.Victor Chicola, service manager for MinneolaMack, testified that he discussed employment possi-bilities at Suffolk Mack with Wenner on January 31and on that date interviewed the other mechanicsemployed by Liquiservice. At this interview he didnot discuss the rival union problem. The followingweek Chicola again saw Wenner and Wenner ac-cepted employment with Suffolk Mack. There was,according to Chicola, no discussion of Local 259and no discussion of wages.When the fivemechanicshad all been hired and had accepted, agroup meeting was held to discuss the new opera-tion. Chicola denied that at any of these meetingshe told either Wenner or Blasko either individuallyor in a group that they would have to join Local259 to work for Suffolk Mack or that he would nothave anything to do with Local 553. He also deniedtellingBlasko that if he did not join Local 259 em-ployees from Minneola Mack would be broughtover to do the work.- ---FredVelez,delegateforLocal553,hadrepresented Local 553 in its relations with Min-neola-Mack for a number of years. He testified thatforeman of the mechanics for Petroservice' The mechanic not hired was Paul Goetz SUFFOLK MACK, INC.prior collective-bargaining contracts with MinneolaMack had covered operations not only at Hicksvillebut also a repair shop operation at Middle Island,an operation which was shut down several yearsago, or prior at least to acquisition of MinneolaMack by Gillespie.When Velez first heard of the possibility ofanother Minneola Mack operation he went to Gil-lespie,explained that Local 553 had representedthe employees at MiddleIsland,and told him Local553 would claim the right to represent the newshop by virtue of accretion. Velez met with themechanics of Liquiservice (not yet Suffolk Mack)inearlyFebruary and told them Local 553represented employees atMinneolaMack andwould want to represent them. The mechanics ar-ranged for a second meeting with Velez at thePelican Club. Velez explained the benefits of theMinneola Mack contract to them and a demandwas drawn up to be presented to Gillespie.Authorization cards designating Local 259 weresigned at thismeeting.At a later meeting with Gil-lespie, Chicola, and Thomas Morgan, Gillespie's at-torney,Velez presented the cards. A recognitionagreement was then signed (Resp. Union Exh. 5).At the Pelican ClubmeetingWenner was electedshop steward for Local 259 and Wenner, accordingto Velez, told him they were happy to have Local259 represent them. A contract was drawn forpresentation to Gillespie following the lines of butnot identical to the Minneola Mack contract. (Thewage rates and shift differentials differed.) Therewas some discussion of pension rights acquired bythe mechanics under their Local 553 contract butthe discussion appears inconclusive except for thefact that the rights would be lost.6On February 17 a collective-bargaining agree-ment(G.C. Exh. 9) was executed between Local259 and Suffolk Mack, Inc., covering all serviceand parts employees at Suffolk Mack's service sta-tion at 1575 Patchogue Road, Port Jefferson.On the basis of the testimony of Wenner andBlasko, which I credit, I find that Chicola as a su-pervisor and agent of Minneola Mack' actively sol-icitedmembership in Local 259 among the mem-bers of Local 553 by telling them there would be noother union, that they would have to join Local259, and that if they did not ratify the contract withLocal 259 they would be out of a job and em-ployees from Minneola Mack would be transferredto 1575 Patchogue Road.8D. The Demand for Recognition by Local 553 andthe Refusal-The evidence respecting the demand for recogni-tion by Local 553 for a unit of the former em-'This discussion establishes that Velez knew the employees had beenrepresented by Local 259 if any doubt as to such knowledge existed'Chicola testified that he was in complete charge of the servicing depart-ment of Mmneola Mack While at this time Suffolk Mack was as yet unbornIfind that his activity as agent of Minneola Mack was actually on behalf ofSuffolk Mack which accepted the fruits of his efforts and responsibility for437ployees of Liquiservice (Petroservice) and therefusal of this demand by Suffolk Mack or its in-terim predecessors is documentary and not subjectto contradiction.On January 24, Local 553 sent to Peter Gillespiethe following telegram (G.C. Exh. 8-a):THE UNDERSIGNED LOCAL UNION IS THECOLLECTIVEBARGAININGAGENTOFTHEEMPLOYEES OF PETROSERVICE, PORT JEFFERSONSTATION, NEW YORK. WE HAVE HEARDREPORTSTHAT YOU HAVE CONTRACTED FOR PURCHASE OFTHISBUSINESS.IFTHISINFORMATION ISACCURATE,WE LOOK TO YOU AS EQUITABLEOWNER OF THE BUSINESS TO NEGOTIATE ANYIMPACT THIS TRANSACTION MAY HAVE ON TERMSANDCONDITIONSOFEMPLOYMENTOFPETROSERVICE EMPLOYEES.On January 27, Thomas O. Morgan, attorney forGillespie, replied to Local 553 (G.C. Exh. 8-b) asfollows:Your communication of January 24th, 1969,addressed to P. Gillespie, Mineola Mack Dis-tributors,Inc., has beenforwarded to this of-fice, as counsel for suchconcern, for reply.This is to advise that the "reports" to whichreferenceismade inyour Telefax communica-tions arecompletely without foundation infact.Mineola Mack has not contracted for thepurchase of Petroservice or any otherbusiness,nor is any such transaction in prospect.On January 31, Local 553 telegraphed BulldogEnterprises (G.C. Exh. 8-c) as follows:BULLDOG ENTERPRISES,C/OP.GILLESPIE(REPORTDATE AND TIME OF DELIVERY) 880SOUTH OYSTER BAY ROAD, HICKSVILLE NEWYORK THE UNDERSIGNED LOCAL UNION IS THECOLLECTIVEBARGAININGAGENTOFTHEEMPLOYEES OF PETROSERVICE, PORT JEFFERSONSTATION, NEW YORK. WE HAVE HEARD REPORTSTHAT YOU HAVE CONTRACTED FOR PURCHASE OFTHISBUSINESSIFTHISINFORMATION ISACCURATE, WE LOOK TO YOU AS EQUITABLEOWNEROF THEBUSINESSTO NEGOTIATE ANYIMPACT THIS TRANSACTION MAY HAVE ON TERMSANDCONDITIONSOFEMPLOYMENTOFPETROSERVICE EMPLOYEES.On February 4, Thomas O. Morgan replied toLocal 553 (G.C. Exh. 8-d) in a letter reading:This will serve to acknowledge your Telefaxcommunication,addressed to Bulldog Enter-prises, c/o P. Gillespie, 880 South Oyster BayRd., Hicksville, N.Y.Reference ismade therein to an allegedpurchase by such corporation of a businessidentified as Petroservice, Port Jefferson Sta-them' The inferenceIdraw fromthistestimonyis thatChicola wasreferringto the existing contract betweenMinneola Mack and Local 259 The factthat this was not thecontractlater signed doesnot bear onthe legality ofChicola'sremarks 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, New York. There is absolutely no basis infact for such report. Bulldog Enterprises, Inc.has not contracted to purchase Petroservice orany other business, nor is any such transactionin prospect.On February 14, Local 553 telegraphed SuffolkTruck Sales (G.C. Exh. 8-e) as follows:LOCAL 553, I.B.T. HOLDS YOU AS THE SUCCESSOROF PETROSERVICE.WE DEMAND THAT YOURECOGNIZE LOCAL 553 AS THE EXCLUSIVECOLLECTIVE BARGAINING REPRESENTATIVE OFYOUR EMPLOYEES AND THAT YOU EXECUTETHE COLLECTIVE BARGAINING AGREEMENTNEGOTIATED IN JANUARY 1969 BETWEEN LOCAL553 AND THE EMPLOYER ASSOCIATION OF WHICHPETROSERVICEWAS AND IS A MEMBER (FUELINDUSTRY OF NASSAU AND SUFFOLK COUNTIES).No reply was ever apparently received to this tele-gram.On April 1 Local 553 telegraphed SuffolkMack (G.C. Exh. 8-f) as follows:LOCAL 553,I.B.T. HOLDSYOU AS THE SUCCESSOROF PETROSERVICE.WE DEMAND THAT YOURECOGNIZELOCAL 553 AS THE EXCLUSIVECOLLECTIVE-BARGAININGREPRESENTATIVEOFYOUR EMPLOYEES AND THAT YOU EXECUTETHE COLLECTIVE BARGAINING AGREEMENTNEGOTIATED IN JANUARY 1969 BETWEEN LOCAL553 AND THE EMPLOYER ASSOCIATION OF WHICHPETROSERVICEWAS AND IS A MEMBER (FUELINDUSTRY OF NASSAU AND SUFFOLK COUNTIES.)On April 7, Morgan replied to Local 553 (G.C.Exh. 8-g)in a letterreading:Yourcommunicationof 1 April, 1969, ad-dressed to Suffolk Mack, 1575 PatchogueRoad, Port Jefferson Station, New York, hasbeenreferred to this office for reply, in ourcapacityas counselfor such company. Youmention Suffolk Mack in your communication"as the successor of Petro Service." This iscompletely erroneous and without any founda-tion in fact.You also demand recognition "as the exclusivecollectivebargaining representative of youremployees."We are not aware of any singlefact to support your claim for recognition. Onthe contrary, the employees of Suffolk Mackare covered by a "union shop" provision con-tained in a collective bargaining agreementbetween Suffolk Mack, Inc., as employer, andLocal 259, United Automobile Workers ofAmerica, as the authorized collective bargain-ing_agent for all of the employees in the unit.Nothing could be clearer than that Local 553made repeated and timely demands upon Suffolk9 If there is any doubt that Bill Slater, foreman for the'repair shop atLiquiservice,was a supervisor within the meaning of the Act, the creditedtestimony of Frank Clarke establishes that he was shop supervisor in chargeof seeing the work in the shop was carried out, set up the work, ordered theparts, received the orders,assigned the mechanics to their work, occupieda desk,and did not do any repair work himself Slater,after the transitionMack and its interim predecessors for recognitionasbargainingrepresentativefortheservicemechanicsacquiredbySuffolkMack fromLiquiservice (Petroservice) and that demand wasrefused. I do not hold that Local 553 was requiredto make its demand for recognition of the companywhich might be holding title to the property or busi-ness of Liquiservice at any specific time during thetransition period. It is sufficient that Gillespie andhisattorneywere advised that Local 553 hasrepresented the employees of Liquiservice and wasasserting its claim to continued recognition.E.ConclusionsThe preliminary observation must be made thatthe issue of the representation of, the five em-ployees involved in this proceeding could havebeen resolved by the holding of a secret ballot elec-tion.Why the parties have chosen the costly,time-consuming, and generally frustrating path oflitigationbefore the Board and quite likely thecourts while the rights of the employees remain un-determined must be left to conjecture. No credit isdue any of the parties for so aborting the rights ofemployees.In view of the findings made herein,supra,thesole question presented is whether the law of suc-cessorship governs disposition of the case. I find itdoes. The only portion of Liquiservice's businesscontinued by Suffolk Mack was its repair shop, aunit clearly identifiable and distinguishable from itspetroleum transportation business. It had its ownforeman9 and its own mechanics, all but one ofwhom were continued in their employment by Suf-folkMack performing the same general services.The arguments raised to the contrary are conten-tious to the point where they are frequently nonsen-sical. It is true that the mechanics while employedby Liquiservice worked on equipment owned byLiquiservice's petroleum customers to a large ex-tent and that after the transfer they worked largelyon Mack trucks owned by customers of MinneolaMack. Truck repair work, however, is truck repairwork and I attach no relevance to this tenuousdistinction.10 The vital test is whether the "employ-ing industry" remains essentially the same after thetransfer of ownership.tt Any reliance which may beplaced by Respondents on the fact that SuffolkMack acquired only a part of the business ofLiquiservice I find misplaced. InQuaker Tool andDie,162 NLRB 1309, the Board held respondentobligated to bargain as a successor employeralthough it leased only one of the plants covered bythe Board's certification. There it found respondentperiod, occupied the same status with Suffolk Mack10Nor do I attach relevance to testimony that the mechanicsworked dif-ferent hours after the transfer,that physical changes would be made in theproperty acquired and speculative testimony as to the ultimate operationsof SuffolkMackvis-a-visMinneola Mack11Johnson ReadvMix Co,142 NLRB 437,442 SUFFOLKaware of the Board certification and an outstandingbargainingorder against the predecessor and herethe record establishes that Gillespie, sole owner ofboth Minneola Mack and Suffolk Mack, was awareof the contract between Local 553 and Petroser-vice. In short I find that the cases rather clearlyhold that under the circumstances found hereRespondent was obligated to bargain with Local553 and that by failing to do so it violated Section8(a)(5) of the Act.12Also rejected is the argument that the SuffolkMack unit became a part of the Minneola Mackunitby accretion. The Minneola Mack contractwith Local 259 did not provide for accretion ofacquired plants and the Suffolk Mack employeeswere covered by a separate contract with Local259. Nor was there any subsequent commingling ofemployees.In the light of the disposition of this issue I findthat Respondent Suffolk Mack engaged in viola-tions of the Act by recognizing Local 259 as thecollective-bargainingagent of the Suffolk Mackemployees, by entering into a contract with Local259 as the exclusive representative of SuffolkMack employees, by agreeing to a union-securityclause and a dues checkoff clause in said contract,and by deducting initiation fees, dues, and anyother financial obligations from moneys earned byits employees and remitting said sums to Local 259.By said actions Respondent Suffolk Mack violatedSection 8(a)(1), (2), (3), and (5) of the Act. Bysoliciting employees of Suffolk Mack to join Local259 and threatening them with reprisal if they didnot join Respondent, Suffolk Mack violated Section8(a)(1) and (2) of the Act.By entering into a contract with Suffolk Mackwhich provided for exclusive recognition of Local259 as exclusive bargaining agent of the employeesof SuffolkMack and which provided for unionsecurity and a dues checkoff at a time when Local259 did not represent an uncoerced majority of theemployees of Suffolk Mack, Local 259 violatedSection 8(b)(1)(A) and (2) of the Act.tsIV.THE REMEDYHaving found Respondents engaged in and areengaging in certain unfair labor practices, it will berecommended that they cease and desist from thesame and take certain affirmative action necessaryto effectuate the policies of the Act.Having found that Respondent Suffolk Mack vio-lated Section 8(a)(1), (2), (3), and (5) of the ActandRespondentLocal259 violated Sectioni2MaintenanceIncorporated,148 NLRB 1299,Laystrom ManufacturingCo , 151 NLRB 1482,enforcement denied on the facts359 F 2d 799 (C A.7), N L R Bv Auto Ventshade,Inc , 276 F 2d 303 (C A5), N L R B vTempest Shirt ManufacturingCompany,Inc, 285F 2d 1 (C A. 5),Chem-rock Corporation,151 NLRB 1074" International Ladies' Garment Workers' UnionvN L R B (Bernhard-AltmannTexas Corp), 366 U S 731'4 Seafarers InternationalUnionof NorthAmerica,AFL-CIO,138 NLRBMACK, INC.4398(b)(1)(A) and(2) of the Act by entering into thecontract datedApril 17,1969, at a time whenLocal259 did not represent an uncoerced majorityof its employees,it shall be recommended that, inaddition to the usual remedies required to redresssuch violations,Respondents jointly and severallymake whole all employees employed by Respon-dent Suffolk Mack in the unit found appropriateherein for dues and any other moneys unlawfullyexacted from them by reason of said contract fromthe dates of the payment with interest at the rate of6 percent 14I do not,however, feel that this is a case in whichthe usual remedial order of the Board requiring thesetting aside of certain of the provisions of the con-tract betweenLocal259 and Suffolk Mack maysuffice to effectuate on appropriate remedy. At thetime Suffolk Mack recognized and entered into acontract with Local 259 there was an obligation, soIhave found,to bargain withLocal 553.Iwouldtherefore recommend that Suffolk Mack,pendingbargainingnegotiationswithLocal553andreaching agreement on a contract,shall,at therequestof Local553, make its employees whole forany loss of benefits they may have suffered byreason of Respondent's unlawful action and restorethe wages,hours,and conditions of employmentwhich were contained in the agreement covering alltruck mechanics employed by Petroservice. (G.C.Exh. 7-b.)15 This recommendation is in accord withthe orderof theBoard inOvernite TransportationCo., 157 NLRB1185, enfd.372 F.2d 765 (C.A. 4).Ifind such a recommendation necessary to restorethe status quo.CONCLUSIONS OF LAW1.By recognizing Local 259 as collective-bar-gaining agentfor its employees in the unit foundappropriate herein on February 5, 1967, and by ex-ecuting a collective-bargaining agreement withLocal 259 on February 17, 1969, at a time whenLocal 259 did not represent an uncoerced majorityof the employees in said unit, Respondent SuffolkMack violated Section 8(a)(2) and (1) of the Act.2.By soliciting its employees to join Local 259and by threatening its employees that they had tojoinLocal 259 and would be replaced by em-ployees of Minneola Mack if they did not, Respon-dent violated Section 8(a)(2) and (1) of the Act.3.By maintaining in effect and enforcing theprovisions of its contract with Local 259 relating tounion security and a checkoff of dues, Respondentviolated Section 8(a)(3) and (1) of the Act.1142" Since the agreement betweenSuffolk Mack and Local 259 may, ex-cept for the union-security clause and thecheckoffclause which are herebyfound unlawful,be more favorable in other provisions than the agreementbetween Local553 andPetroservice, it isleft tothe optionof theChargingPartyto elect the terms under which the employees should continue em-ployment until final agreement is reached 440DECISIONS OFNATIONALLABOR RELATIONS BOARD4.By refusing to bargain with Local 553 withrespect to wages, rates of pay, hours, and otherterms and conditions of employment in the unitfound appropriate here at a time when Local 553represented a majority of its employees in the unitfound appropriate herein,Respondent SuffolkMack violated Section 8(a)(5) of the Act.5.The appropriate unit is:All truck mechanics employed by SuffolkMack, Inc. at 1575 Patchogue Road, Port Jef-ferson, Long Island, New York, exclusive of alloffice clerical employees and all supervisors asdefined by the Act.6.By entering into a collective-bargaining con-tract with Respondent Suffolk Mack, Inc., when itdid not represent a majority of the employees in theunit found appropriate herein and by maintaining ineffect and enforcing the provisions of said contractrelating to union security and by receiving andkeeping dues transmitted to it by Respondent Suf-folkMack under the terms of said contract,Respondent Local 259 caused Respondent SuffolkMack to discriminate against its employees in viola-tion of Section 8(a)(3) and thereby violated Sec-tion 8(b)(1)(A) and (2) of the Act.7.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERIt is hereby recommended that:A. Respondent, Suffolk Mack, Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)RecognizingLocal 259, International Union,United Automobile, Aerospace and AgriculturalImplementWorkers of America, or any successorthereto, as the exclusive bargaining representativeof its employees with respect to wages, rates of pay,hours, or other terms and conditions of employ-ment both until it has complied with the provisionsof this Recommended Order requiring it to bargainwithLocal 553, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Hel-pers of America, and thereafter unless and untilsaid Local 259 shall have been certified by theBoard as the exclusive representative of its em-ployees.(b)Assisting and supporting said Local 259, orany other labor organization, by soliciting or other-wise coercing its employees to become or remainmembers of such labor organization.(c)Maintaining or giving effect to its contractwith Local 259 executed April 17, 1969, or to anyextension,renewal, or modification thereof, withrespect to the recognition, union-security, and18 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventcheckoffclauses,provided, however, that nothingherein shall require Respondent to vary or abandonany wage, hour, seniority, or other substantive fea-ture of its relationship with its employees in theperformance of such agreementunlessLocal 553,the Charging Party herein, shall request Respon-dent Suffolk Mack, Inc., to reinstate and maintainin effect the terms and conditions of the contractbetween Local 553 and Petroservice, which expiredJanuary 31, 1969, insofar as those terms apply totruck mechanics.(d)Refusing to bargain collectively with Local553 as the exclusive representative of its employeesin the unit found appropriate herein.(e) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromLocal 259 as the exclusive representative of any ofits employees in the unit found appropriate hereinboth until it has complied with the provisions of thisRecommended Order and unless and until suchlabor organization shall have been certified by theBoard as the exclusive representative of said em-ployees.(b)Restore, upon request of the Charging Party,the wages, rates of pay, hours, and other terms andconditions of employment which were provided inthe contract between Petroservice and Local 553and which expired January 31, 1969.(c)Make the employees in the unit found ap-propriate herein whole for any loss of pay or othereconomic loss they may have suffered by reason ofits unlawfulaction asset forth in that portion of thisDecision entitled "The Remedy."(d) Jointly and severally with Respondent Local259 reimburse employees in the unit found ap-propriatehereinformoneys paid by them ordeducted from theirearningsfor initiation fees,dues,assessments,or other financial obligations formembership in Respondent Local 259 togetherwith interest at the rate of 6 percent per annum.(e)Upon request bargain collectively with Local553, InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the exclusive representative of its employeesin the unit found appropriate and, if understandingis reached, embody such understanding in a writtenagreement.(f)Postat its place of business at 1575PatchogueRoad, Port Jefferson Station, LongIsland,New York, copies of the attached noticesmarked "Appendix A" and "Appendix B."11 Copiesthat the Board'sOrderis enforced by a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Posted by Orderof the Na-tional LaborRelations Board" shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe NationalLabor Relations Board " SUFFOLK MACK, INC.441of said notices, on forms to be provided by the Re-gional Director for Region 29, after being signed bytherespectiveauthorizedrepresentativesofRespondents Suffolk Mack and Local 553, shall beposted by it immediately upon receipt thereof andbemaintained by it for 60 consecutive daysthereafter in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 29,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."B.Respondent Local 259, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Acting as the collective-bargaining agent ofany of the employees of Respondent Suffolk Mack,Inc., in the unit found appropriate herein untilRespondent Suffolk Mack shall have complied withthe provision of this Recommended Order requiringSuffolkMack to bargain with Local 553, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, andthereafter until it shall have been certified by theBoard as the exclusive representative of such em-ployees.(b)Maintaining or giving effect to its collective-bargaining contractwith SuffolkMack, datedFebruary 17, 1969, or entering into an extension,renewal, or modification of said contract or any su-perseding collective-bargaining agreement.(c)Causing or attempting to cause Suffolk Mackto discriminate against its employees in violation ofSection 8(a)(3) of the Act.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a) Jointly and severally with Respondent Suf-folkMack, Inc., reimburse all employees of SuffolkMack who became members of Local 259 for anymoneys paid by them or deducted from theirearnings for initiation fees, dues, assessments, orother obligations of membership in Local 259together with interest thereon at the rate of 6 per-cent per annum.(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all records of moneys paid by the em-ployees of Suffolk Mack for initiation fees, dues, as-sessments,or other obligations of membership inLocal 553.(c) Post at its offices and meeting halls in thecity of New York and in Long Island, New York,copies of the attached notices marked "AppendixA" and "Appendix B."18 Copies of said notices, onforms to be provided by the Regional Director forRegion 29, after being signed by a duly authorizedrepresentative of Local 259 and of Suffolk Mack,shall be posted by Local 259 immediately uponreceipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Local 259 to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Mail to the Regional Director for Region 29signed copies of the attached notice marked "Ap-pendix B" for posting by Suffolk Mack.(e)Notify the Regional Director for Region 29,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.19IT IS FURTHER RECOMMENDED that all allegationsof the complaint not specifically found to be inviolation of the Act shall be dismissed.'T In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 29, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith'"See fn 16,supra19 See fn17, supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or support Local 259, In-ternationalUnion of Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, or any other labor organization, by askingor otherwise coercing our employees to joinLocal 259 or to remain members of Local 259WE WILL NOT recognize said Local 259 asthe bargaining agent of our employees until wehave complied with the Trial Examiner's Deci-sion requiring us to bargain with Local 553, In-ternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,unless anduntilLocal 259 shall have been cer-tified by the National Labor Relations Board asthe bargaining agent of our employees.WE WILL NOTmaintainor give any effect toour contract with Local 259, dated February17, 1969, or to any extension, renewal, or 442DECISIONS OF NATIONAL LABORmodification of said contractwith respect tothe recognition,union-security,or checkoffclauses.WE WILL NOT collect any further moneysfrom our employees for initiation fees, dues,assessments,or other financial obligations dueLocal 259 formembership therein.WE WILL NOT,as to other clauses in saidcontract,change the wages,rates of pay, orother terms of employmentunlessLocal 553,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,requests that we restore the termsand conditions of the bargaining contractwhich wasin effect between Petroservice andLocal 259, and whichexpiredJanuary 31,1969.WE WILL makeour employeeswhole for anylossof benefitstheymay have suffered byreason of our recognizingLocal 259 and enter-ing into the contractwith Local 259 datedFebruary 17, 1969.WE WILL,togetherwith Local 259, reim-burse ouremployeesfor moneys paid by themor deducted from theirearnings for initiationfees,dues, assessments,or other financialobligations required as membersof Local 259,together with interestfrom the date of suchpayments at 6 percent per annum.WE WILL,upon request,bargain with Local553, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,as the bargaining agent of our em-ployees in the following appropriate unit:All truck mechanics employed by SuffolkMack, Inc., at 1575Patchogue Road, PortJeffersonStation,LongIsland,New York,exclusiveof all officeclerical employeesand all supervisors as definedby the Act.SUFFOLK MACK, INC.(Employer)DatedBy(Representative) (Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 16 Court Street, Fourth Floor,Brooklyn,New York 11201, Telephone 212-596-3535.RELATIONS BOARDAPPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTact as thecollective-bargainingagent of any of Suffolk Mack's employees untilSuffolk Mackhas complied with the provisionsof thisDecision requiringSuffolk Mack to bar-gainwithLocal 553,InternationalBrother-hoodofTeamsters,Chauffeurs,Ware-housemen and Helpers of America, andthereafter,unless anduntilLocal259 shallhave been certifiedby the National LaborRelations Board as the collective-bargainingagent for said employees.WE WILL NOTmaintain or give any effect toour collective-bargainingcontract with SuffolkMack orto enter into or enforce any exten-sion,modification,or renewal of such contract.WE WILL jointly and severally with SuffolkMack reimburse all employeesfor moneys paidLocal 259 bythem or deducted from theirearningsby SuffolkMack for initiation fees,dues,assessments,or other obligations ofmembership, together with interest from thedate of such payments at 6 percent per annum.WE WILL NOTcause or attempt to cause Suf-folkMack,Inc., or any other employer,to dis-criminate against employees in violation ofSection 8(a)(3) of the Act.LOCAL 259,INTERNATIONAL UNION,UNITED AUTOMOBILE,AEROSPACE ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA(LaborOrganization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,16Court Street,Fourth Floor,Brooklyn, New York 11201, Telephone 212-596-5386.